DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of claims 1-5 and 20-21 in the reply filed on 3/12/2021 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument regarding the restriction has been fully considered but found not persuasive.
As indicated in the restriction requirement:
Group I, claims 1-5 and 20-21, drawn to a multilayer substrate.
Group II, claims 6-8 and 22-23, drawn to a method for manufacturing a multilayer substrate.
Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature in all of the groups is semiconductor substrates each having a through hole of a plurality of through holes and conductive particles present at least at a position where a pair of the through holes face each other. This feature shown in both group I and II is taught by prior art Tanie et al. (US 2010/0171209 fig10). 
The common technical feature is known in the art, there is lack of unity of invention a posteriori. For National phase applications unity of invention requirement must be used instead of the independent and distinct requirement used in 111(a) applications. 
The requirement is still deemed proper and is therefore made FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanie et al. US 2010/0171209 in view of Bauer et al. US 2007/0182021.
Re claim 1, Tanie teaches a multilayer substrate (fig10) comprising: 
semiconductor substrates (1b-d, fig10, [70]) each having a through hole (through hole with 6 on top or bottom, fig10, [41]) of a plurality of through holes and a plated film (102 same as plated via electrode 4 in fig2B , fig10, [47]) on an inner surface thereof, the semiconductor substrates being laminated to each other, wherein: 
conductive particles (6d, fig10, [70]) are each present at least at a position where a pair of the through holes face each other as viewed in a first direction corresponding to a plan view of the multilayer substrate (vertical direction, fig10), and 
the multilayer substrate has a connection structure (6d, 7 and part of 102 between two substrates, fig10, [70]) in which a first pair of the through holes are connected by at least a first conductive particle (6d, fig10, [70]), and the semiconductor substrates are bonded together by an insulating adhesive  (underfill resin, [44]), wherein 
Tanie does not explicitly show the first conductive particle includes a first surface directly contacting the insulating adhesive, the first surface protruding convexly towards the insulating adhesive as viewed in a second direction, and the second direction is perpendicular to the first direction.
Bauer teaches the first conductive particle (9 and 11, fig4, [34]) includes a first surface (surface of 11, fig4, [34]) directly contacting the insulating adhesive (17, fig4, [37]), the first surface protruding convexly towards the insulating adhesive as viewed in a second direction (horizontal direction, fig4), and the second direction is perpendicular to the first direction (vertical direction, fig4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanie and Bauer to replace 6 and 7 of Tanie with 9 and 11 of Bauer. The motivation to do so is to improve reliability by preventing warping of the stack and delamination (Bauer, [38]).  
Re claim 2, Tanie modified above teaches the multilayer substrate according to claim 1, wherein the semiconductor substrates include a first semiconductor substrate (1d, fig10, [70]) having a first through hole (left through hole of 1d, fig10) of the first pair of the through holes and a second semiconductor substrate (1c, fig10, [70]) having a second through hole (left through hole of 1c, fig10) of the first pair of the through holes, the first semiconductor substrate and the second semiconductor substrate being laminated to each other, and the first through hole of the first semiconductor substrate and the second through hole of the second semiconductor substrate are connected by at least the first conductive particle (6d and 7 replaced by 9 and 11 of Bauer between 1c and 1d, fig10), and the first conductive particle is disposed between the first and second through holes.
Re claim 3, Tanie modified above teaches the multilayer substrate according to claim 2, wherein: the semiconductor substrates include a third semiconductor substrate (1b, fig10, [70]) having a third through hole (left through hole of 1b, fig10), the third semiconductor substrate being laminated on the second semiconductor substrate (1c, fig10, [70]), the second through hole of the second semiconductor substrate is connected to the first through hole of the first semiconductor substrate by the first conductive particle (6d and 7 replaced by 9 and 11 of Bauer between 1c and 1d, fig10), the third through hole of the third semiconductor substrate faces the second through hole (fig10), and is connected to the second through hole by at least a second conductive particle (6d and 7 replaced by 9 and 11 of Bauer between 1c and 1b, fig10) disposed between the second and third through holes facing each other, and the connection structure bonds the second and third semiconductor substrates by the insulating adhesive (underfill resin, [44]).
Re claim 4, Tanie modified above teaches the multilayer substrate according to claim 1, wherein the conductive particles are inside the through holes (part of 9 and 11 of Bauer fill in recessed part of each substrate, fig10).
Re claim 20, Tanie modified above teaches the multilayer substrate according to claim 1, wherein a particle group (6d and 7 replaced by 9 and 11 of Bauer at each level between two substrate layers, fig10) including the conductive particles is formed, the particle group including the first conductive particle (6d and 7 replaced by 9 and 11 of Bauer, fig10),  and the first pair of the through holes are connected by at least the first  conductive particle (6d and 7 replaced by 9 and 11 of Bauer form strong bond between two through via, fig10).
Re claim 21, Tanie modified above teaches the multilayer substrate according to claim 1, wherein a particle diameter of the conductive particles is greater than an opening diameter of the through holes (6d and 7 replaced by 9 and 11 of Bauer, fig10, [70]).
Re claim 24, Tanie modified above teaches the multilayer substrate according to claim 1, wherein each conductive particle includes a metal coating (Bauer, 11, fig4, [34]) and a core resin material (Bauer, 11 as silicon resin, fig4, [25]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanie et al. US 2010/0171209 in view of Bauer et al. US 2007/0182021 and Jo et al. US 2016/0093598.
Re claim 5, Tanie is silent regarding the multilayer substrate according to claim 1, further comprising a heat sink on an outermost layer of the multilayer substrate, wherein the heat sink is connected to the through holes connected in the first direction of the multilayer substrate by connecting to the conductive particles.
Jo teaches a heat sink (500, fig1, [89]) on an outermost layer of the multilayer substrate (110, fig1, [90]), wherein the heat sink is connected to the through holes (120, fig1, [92]) connected in the first direction of the multilayer substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanie and Jo to add a heat sink on top of the multilayer substrate to discharge heat generated by the device (Jo, [89]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812